

116 HR 2135 IH: Preventing Adversaries Internationally from Disbursing Advertising Dollars Act
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2135IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Ms. Slotkin (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prevent foreign adversaries from influencing elections by prohibiting foreign nationals from
			 purchasing at any time a broadcast, cable, or satellite communication that
			 mentions a clearly identified candidate for Federal office.
	
 1.Short titleThis Act may be cited as the Preventing Adversaries Internationally from Disbursing Advertising Dollars Act or the PAID AD Act. 2.PurposeThe purpose of this Act is to protect the integrity of American democracy by expanding the scope of the prohibition on political advertising by foreign principals in order to uphold the well-established standard of the United States Supreme Court that foreign nationals may lawfully be excluded from participating in certain electoral activities.
 3.Sense of congressIt is the sense of Congress that— (1)the growing threat of malicious interference in our elections by foreign actors requires the Congress and the Federal Election Commission to take meaningful action to ensure that laws and regulations protect against influence by foreign nationals in activity fundamental to our democracy;
 (2)the Supreme Court has long held that there is a compelling national interest in preventing foreign influence in the United States political process and that foreign citizens lack a constitutional right to participate in, and thus may be excluded from, activities of democratic self-government; and
 (3)the current prohibition on foreign nationals contributing to political campaigns and advertisements must be updated.
			4.Expansion of limitation on foreign nationals
 (a)Disbursements describedSection 319(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)) is amended— (1)by striking or at the end of subparagraph (B); and
 (2)by striking subparagraph (C) and inserting the following:  (C)an expenditure;
 (D)an independent expenditure; (E)a disbursement for an electioneering communication (within the meaning of section 304(f)(3));
 (F)a disbursement for a paid internet or paid digital communication that refers to a clearly identified candidate for election for Federal office and is disseminated within 60 days before a general, special or runoff election for the office sought by the candidate or 30 days before a primary or preference election, or a convention or caucus of a political party that has authority to nominate a candidate for the office sought by the candidate;
 (G)a disbursement for a broadcast, cable or satellite communication, or for a paid internet or paid digital communication, that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the communication contains express advocacy or the functional equivalent of express advocacy); or
 (H)a disbursement for a broadcast, cable, or satellite communication, or for any communication which is placed or promoted for a fee on an online platform, that discusses a national legislative issue of public importance in a year in which a regularly scheduled general election for Federal office is held, but only if the disbursement is made by a foreign principal who is a government of a foreign country or a foreign political party or an agent of such a foreign principal under the Foreign Agents Registration Act of 1938..
 (b)Definition of online platformSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection:
				
 (c)Online platformAs used in this section, the term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which—
 (1)sells qualified political advertisements; and (2)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months..
 (c)Effective dateThe amendments made by this section shall apply with respect to disbursements made on or after the date of the enactment of this Act.
			